DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mae et al. Pub. No. US 20180075300 A1 in view of Wait et al. Pub. No. US 20190013047 A1.
	Regarding Claim 1,  Mai teaches an information processing apparatus (Para 72-73 and Fig. 1B Unit 150,  computer program product in the computer system 150 preferably effects an apparatus for practicing the VIDD) a comprising:
	a memory (Para 75 and Fig. 10A Unit 1006 memory) ; and a processor coupled to the memory and the processor (Para 75 and Fig. 10A Unit 1005, processor coupled to the memory) configured to:
	acquire a plurality of sample videos (Para 104 and 109 and Fig. 4, an object engaging in unusual or suspicious activity is selected and captured as an image i.e., acquiring a plurality of sample video that is provided to the step 405 in order to analyze the behavior of the object of interest 100 in greater detail);
	identify a position (Para 111,  tracking is performed using appearance information about the object in addition to positional and velocity information i.e., position) and time at which an attribute appears (Para 109, independent attribute statistics are maintained for different times of the day and different seasons of the year to account for periodic variations in the attributes of objects (for example, pedestrians wear sunglasses more often during the day than at night). The distinctiveness of an attribute label is then determined when the candidate object is detected in step 420 of method 400 by selecting the attribute statistics corresponding to the time at which the image of the candidate object was captured i.e., time at which an attribute appears in each of the plurality of sample videos (Para 111 and 120, object detection is followed by performing object tracking on the detected candidate objects in order to associate observations of the same candidate object over multiple frames i.e., each of the plurality of sample videos), the attribute (Fig. 7B and Para 128, determines a region of interest to be processed in order to classify the selected attribute i.e., attributes) being output by each of one or more pre-trained models  (Para 130, the attribute classifier uses a support vector machine (SVM) to discriminate between different attribute class labels. In another VIDD arrangement, the attribute classifier uses a decision tree to discriminate between attribute class labels. In yet another VIDD arrangement, the attribute classifier uses an artificial neural network (ANN) to discriminate between attribute class labels i.e., output by each of one or more pre-trained models)  to which each of the plurality of sample videos is input (Para 127-128, an image of a candidate object detected in the step 420 of the method 400 is received as input i.e., each of the plurality of sample videos is input);
	cluster (Para 136, method 440 then proceeds from the step 820 to a step 830, performed by the processor 1005 directed by the VIDD software 1033, which computes the posterior probability 441 that the candidate object is the object of interest i.e., cluster) labels  (Fig. 4 and Fig. 12 and Para 106,  depicts an example 1200 showing how in one VIDD arrangement, the distinctiveness of a given attribute label (also referred to as a label) is represented by a tuple comprising the probability of the attribute label for the object of interest, and the probability of the attribute label for some other object i.e., cluster labels)  based on the position and time of the attribute for each of the plurality of sample videos (Para 120,  the VIDD software 1033, wherein a current frame 600 of the scene and a frame captured at a previous time are received as input. Both the current and previous frames contain the candidate object. Control then passes from the step 505 to a step 510 performed by the processor 1005 directed by the VIDD software 1033, which determines a point in the current frame representing the location of the candidate object. This point may be determined relative to a bounding box containing the candidate object, as detected in one implementation of the step 420 of the method 400. For example, in one implementation of the step 510, the center of the lowest edge of the bounding box (i.e. the “footprint”) is taken as the location of the candidate object i.e., based on the position and time of the attribute for each of the plurality of sample videos); and
	generate a rule (Para 115 and Step 460, determines a camera setting to improve the confidence in the estimate of the identity of the candidate object by increasing the detectability of the most distinctive observable attributes. In one VIDD arrangement, a fixed set of camera settings are generated based on predetermined rules, and the setting that maximizes the increase in information about the identity of the candidate object is selected. For example, the rules may generate camera settings based on zoomed-in views of specific regions of the candidate object, such as the “head”, “torso” and “legs” in the case of a pedestrian i.e., generate a rule)  by combining labels included in a cluster (Para 115, the rules may generate camera settings based on zoomed-in views of specific regions of the candidate object, such as the “head”, “torso” and “legs” in the case of a pedestrian) having a highest frequency of appearance among cluster groups obtained for all of the plurality of sample videos (Para 106, 1200 a person 1201 is the object of interest, and one attribute label for the object of interest is “wears glasses” 1202. A probability 1203 of the attribute label 1202 in the example 1200 is 95%, indicating that there is a 95% probability that the object of interest 1201 is wearing glasses. In the example 1200 a set 1204 of people is a population of candidate objects of interest, and a probability 1206 of the corresponding attribute label 1205 in the example 1200 is 60%, indicating that there is a 60% probability that a candidate object of interest in the population 1204 is wearing glasses i.e., having a highest frequency of appearance among cluster groups obtained for all of the plurality of sample videos).
	Mai does not specifically teaches performing a clustering of a plurality of labels of the attribute based on the position and time of attribute for each of the plurality of sample videos and generate a rule by combining one or more of the plurality of lables of the attribute.
	However, in the same field of endeavor, Wait teaches from Fig. 3 that the saliency modules 312A through 312Z may identify objects depicted in the videos 320A through 320Z using various methods, operations, algorithms, functions, techniques, etc. For example, the saliency modules 312A through 312Z may use a deformable parts model (DPM) for identifying objects depicted in the videos 320A through 320Z. In a further example, the saliency modules 312A through 312Z may use a particle filter (e.g., a density estimation algorithm) to identify objects depicted in the videos 320A through 320Z. In yet another example, the saliency modules 312A through 312Z may use a Markov chain Monte Carlo algorithm to identify objects depicted in the videos 320A through 320A. In still another example, the saliency modules 312A through 312Z may build a model of the “normal” or “background” appearance of a scene over time i.e., based on time and then detect that a part of the scene has recently changed to identify objects depicted in the videos 320A through 320A i.e., perform a clustering. In yet another example, the saliency modules 312A through 312Z may extract features, match those features to similar features in a “dictionary”, and determine spatio-temporal patterns (such as the DPM model for detecting people) or spatio-temporal histograms (bag-of-words) of feature types to identify objects depicted in the videos 320A through 320A i.e., perform a clustering of a plurality of labels of the attribute. In one embodiment, the saliency modules 312A through 312Z may identify one or more objects based on the type of the event. For example, if the event is a sports game, the saliency modules 312A through 312Z may identify certain objects (e.g., a ball, a goal post, home plate on a baseball field, etc.) and may determine that a portion of the video is interesting if the portion of the video depicts the objects. The type of the event may be classification of the subject matter, content, genre, etc. of the event. The saliency modules 312A through 312Z may determine the type of the event based on a location of the event, a schedule (e.g., a schedule of the user or of the event stored in a data store), and/or based on data provided to the system architecture 300 (e.g., based on data provided by an organization that is hosting the event) i.e., based on time and position. The saliency modules 312A through 312Z may also use knowledge about the event type and structure to identify interesting portions. For example, the saliency modules 312A through 312Z may use the rules of basketball to determine when something interesting happens during the basketball game captured in in the videos i.e., generate a rule by combining one or more of the plurality of labels of the attribute that are included in a cluster (Para 65).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Mai with the method of Wait so that multiple videos may be provided to users thus allowing users to view the event from different viewpoints and angles (See Wait Para 3).
	Regarding Claim 2,  Mai teaches wherein the processor is further configured to
identify, as the position of the attribute, a representative value of coordinates of a center point of an object corresponding to the attribute for frames of a sample video in which the object appears (Para 103).	
	Regarding Claim 3,  Mai teaches wherein the processor is further configured to
identify, as the time of the attribute, a set of sample video frames in which an object corresponding to the attribute appears (Para 110).
	Regarding Claim 4,  Mai teaches wherein the processor is further configured to classify, as a first cluster having the highest frequency, a second cluster among cluster groups obtained from sample videos in which the first cluster does not appear, the second cluster having a degree of element coincidence with the first cluster that is equal to or higher than a predetermined threshold (Para 114).
	Regarding Claim 5, it has been rejected for the same reasons as claim 1.
	Regarding Claim 6, it has been rejected for the same reasons as claim 2.
	Regarding Claim 7, it has been rejected for the same reasons as claim 3.
	Regarding Claim 8, it has been rejected for the same reasons as claim 4.
	Regarding Claim 9, it has been rejected for the same reasons as claim 1 and further Mai teaches a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process (Para 31, a computer readable non-transitory memory storing a computer executable software program for directing processor to perform a method for identifying, with a camera, an object in an image of a scene).
	Regarding Claim 10, it has been rejected for the same reasons as claim 2.
	Regarding Claim 11, it has been rejected for the same reasons as claim 3.
	Regarding Claim 12, it has been rejected for the same reasons as claim 4.
                                                                                                                                                                                                   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647